In a proceeding for judicial settlement of the final account of a conservator, the appeal is from an order of the Supreme Court, Westchester County, dated November 21,1979, which denied appellant’s motion to vacate a judgment of the same court dated May 11,1979, which determined, .infer alia, that the court had “jurisdiction of all of the issues.” Order affirmed, with $50 costs and disbursements. The ground for appeal is that the Supreme Court lacked personal jurisdiction over appellant. As Special Term found, “The very issues raised herein were presented in appellant’s brief to the Appellate Division” on a prior appeal. The judgment sought to be vacated on that appeal is affirmed by this court (Matter of Parsons, 72 AD2d 585). It is evident that appellant raised the same issue on the prior appeal that he now raises on this appeal. Thus, the doctrine of the law of the case bars relitigation and reconsideration of the merits of this issúe (see City of Long Beach v Seril Corp., 56 AD2d 574; Stokes v County of Suffolk, 63 AD2d 645). Hopkins, J. P., Damiani, Titone and O’Connor, JJ., concur.